UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2015 Date of reporting period:March 31, 2015 Item 1. Reports to Stockholders. Semi-Annual SHENKMAN FLOATING RATE Report HIGH INCOME FUND March 31, 2015 SHENKMAN SHORT DURATION HIGH INCOME FUND Each a series of Advisors Series Trust (the “Trust”) SHENKMAN Institutional FLOATING RATE Class HIGH INCOME FUND (SFHIX) SHENKMAN Institutional SHORT DURATION Class A Class C Class F Class HIGH INCOME FUND (SCFAX) (SCFCX) (SCFFX) (SCFIX) c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, Wisconsin 53201-0701 1-855-SHENKMAN (1-855-743-6562) SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER March 31, 2015 Dear Shareholder, The launch of the Shenkman Floating Rate High Income Fund (the “Fund”) on October 15, 2015 coincided with the beginning of a challenging period in global credit markets. At the end of 2014, the global drop of commodity prices, geopolitical uncertainty, currency volatility and deflation fears triggered a selloff of credit products that spread broadly across the market. Amid this challenging backdrop, the S&P/LSTA Leveraged Loan Index posted a 51bps drop in the fourth quarter—declining 1.25% in December alone. As the calendar turned, and the “fear trade” retreated, as measured by the S&P/LSTA Leveraged Loan Index, recovered with a 2.13% gain in 1Q15. Fund Performance The Shenkman Floating Rate High Income Fund seeks to generate high current income through active selection of investments in the leveraged loan universe.The Fund targets investing 15-20% of assets in cash and short duration bonds.Importantly, we invest in these bonds to attempt to improve our ability to provide liquidity.This allocation provided a positive contribution to returns in the fourth quarter of 2014 but, perhaps not surprisingly given the market’s strong rebound, detracted from performance in the first quarter of 2015. As of March 31, 83.13% of the fund assets were deployed in bank loans and 16.18% in high yield bonds; the portfolio maintained a modest 68bps cash balance as of March 31, 2015 2015. The Shenkman Floating Rate High Income Fund returned 1.85% from October 15, 2014 through March 31, 2015. With the heightened volatility at the end of last year (as discussed below), the fund earned the balance of its gains in 2015—up 1.97% in the quarter ending March 31, 2015. From a sector standpoint, exposure to Utilities and Media & Cable drove positive performance while Oil & Gas and Electronics detracted from returns. The Fund’s three largest industry sectors include Business Equipment & Services, Healthcare and Cable & Satellite.As of March 31, 2015, the Fund’s average price was $99.17 with a current yield of 5.20% and yield-to-worst of 5.52%.As diversification remains a key factor in mitigating risk, the portfolio remains well-diversified, with investments in 193 issuers across 32 industries as of March 31, 2015. Market Commentary – Since Inception From October 15, 2014 through March 31, 2015, the LSTA/S&P Leveraged Loan Index (“the index”) posted a return of 1.82%.Over that timeframe, as mentioned above, the Shenkman Floating Rate High Income Fund returned a similar 1.85%. Not surprisingly given the strong recovery in 1Q15, lower rated credits posted the highest returns in the index for the period. CCC loans gained 2.91%, while Single B’s and Double B’s returned 1.63% and 2.72%, respectively. 1 SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 Total supply increased $90.9bn since the launch of Shenkman Floating Rate High Income Fund through March 31, 2015. This figure compares to $206bn in the equivalent year-earlier period.The pace of new supply reflected a proverbial “tale of two halves” in the last six months. New issuance increased in 1Q15 to $56.1bn (institutional) compared to the three-year low of $43.4bn in 4Q14. Supply in 1Q 2015 nevertheless notably trailed $129bn of new loans in the year-earlier period. Mergers and Acquisitions (“M&A”) have proven to be a major driver of the loan market. From October 15, 2014 through March 31, 2015, the market has seen $31bn of acquisition-related issuance, representing nearly 35% of new supply. Two large transactions—Dollar Tree ($6.2bn) and Valeant Pharmaceuticals ($5.15bn)—priced in recent months. Leveraged Buyouts (“LBOs”) have been a meaningful contributor to the market as well, with roughly $29bn of issuance from October 15, 2015 through the end of the first quarter of 2015. Refinancing activity has slowed markedly over the last six months. Since the inception of the fund, companies refinanced just $13.3bn of loans compared to $78.1bn in the year-earlier period. The pullback reflects the slowing of activity at the end of last year. With the market on firmer footing now, we expect more companies will look to re-price and/or extend their bank debt in the remainder of 2015. Significant loan repayments have impacted the market in recent months as well. One of the more visible transactions included $6.3bn of Term Loan repayments related to the Kraft acquisition by Heinz (backed by sponsors 3G and partially funded by Berkshire Hathaway). With various “puts-and-takes” over the last several months, the S&P/LSTA universe inched up $7.6bn to $838bn at the end of 1Q 2015 versus $830bn at the end of 1Q 2014. Again, supply has picked up in 2015, but remains solidly below the year-earlier period. In our view, heightened regulatory oversight has begun to constrain supply. In short, the Office of the Controller of the Currency (OCC) and Fed have been pushing for stricter guidelines for levered loans, specifically targeting deals with leverage greater than 6.0x. With greater government scrutiny, it seems fewer deals are meeting underwriting standards and those that do are being financed with less leverage. As evidence, pro forma leverage multiples for large LBOs (minimum $50mn earnings before interest, taxes, depreciation, and amortization (EBITDA) have declined to 5.6x at the end of 1Q15 compared to a peak of 6.3x at the end of 3Q14. Further, of Private Equity sponsored LBOs, only 3.5% of new deals thus far in 2015 have had initial leverage higher than 6.75x compared to 34.7% in 2014. 2 SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 On the demand side, investors have taken roughly $21.2bn from retail loan funds from 10/15/2014 through 3/31/2015. The rate of outflows has decelerated in recent months, however, as investors pulled $3.8bn from retail loan funds in 1Q15 compared to $12.4bn of outflows in 4Q14. The continued migration of retail dollars away from the loan market may stem from increasingly “dovish” commentary from the Federal Reserve. Investors appear to be betting the rate environment will remain benign for the time being. Collateralized Loan Obligation (“CLO”) issuance remains robust, with $61.5bn of new vehicles priced from October 2014 through the end of March 2015. March represented a record month, with $14.8bn of total deals. This topped the previous monthly high of $13.78bn in June 2014. We expect CLO underwriting may slow in the back half of 2015 as heightened government oversight squeeze equity returns for investors. We believe this dynamic will likely favor established CLO managers like Shenkman Capital. March represented the second consecutive month without a default in the S&P/LSTA Leveraged Loan Index. With the much anticipated Caesars bankruptcy, the trailing 12 month default rate crept up to 3.79% in March from 3.24% at year end 2014. Energy Future Holdings (formerly TXU) continued to skew these figures, contributing 3.2% to the March reading. With an improving macro backdrop, ample liquidity and lack of near-term maturities, loan defaults should remain low for the near-term. Of note, only 2.4% of the S&P/LSTA Leveraged Loan Index matures by the end of 2016, providing little near-term refinancing risk. From a sector standpoint, Oil & Gas has been particularly volatile since the Shenkman Floating Rate High Income Fund launch. With the unanticipated drop of oil in late 2014, the Oil & Gas sector of the S&P/LSTA Leveraged Loan Index dropped 9.11% in December and 4.02% in January 2015. The sector retraced some of these losses with a 5.48% gain in February. Despite the pronounced volatility, we would note that Oil & Gas comprise a relatively small part of the Index—just 4.8% at the end of March.Opportunities continued to abound in the space, though, as Oil & Gas loans make up 39.6% of the Index’s distressed levels (those loans with yield of Libor+1000 or higher). Outlook The loan market appears fundamentally and technically sound as we progress through 2015. First, muted domestic growth, plunging commodity prices, lack of inflation and global uncertainty appear to create a favorable backdrop for credit products. Second, we believe the loan market continues to provide attractive total return potential. As noted above, the average dollar price of the Index moved higher in the quarter, but remains solidly below par at 96.98. With the yield- 3 SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 to-maturity of the JP Morgan Leveraged Loan Index at around 5.61%, loans look attractive on an absolute and relative value basis. Additionally, supply of new paper will likely remain muted as heightened regulatory oversight reverberates through the market. Again, with fewer deals meeting underwriting standards, we expect existing loans should get a boost due to favorable supply/demand dynamics. Finally, we continue to expect the rate environment to remain favorable for yield instruments.Despite years of exceptionally accommodative policies—including near-zero interest rates and Quantitative Easing bond buying—growth in the U.S. has remained tepid. U.S. Gross Domestic Product has not exceeded 3% over the last six years, the longest sub-3% period in American history. The Federal Reserve has shifted its rhetoric from patience to flexibility, but recent economic data seems out-of-step with a near-term rate hike. The ISM Manufacturing Index fell to 51.5 in March from 52.9 in February and durable goods orders unexpectedly shrank by 1.4% in February. March employment data—with an anemic 126,000 jobs created in the month—seem to further undercut the rationale for an imminent hike. While a muted rate environment helps bonds more than loans, we believe it should nevertheless benefit all credit products. Thank you again for your continued support and trust in our strategy.We look forward to growing with you. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. There can be no assurance that the Fund will achieve its stated objective. In addition to the normal risks associated with investing, bonds and bank loans, and the funds that invest in them are subject to interest rate risk and can be expected to decline in value as interest rates rise. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous. Leverage may cause the effect of an increase or decrease in the value of the portfolio securities to be magnified and the fund to be more volatile than if leverage was not used. 4 SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 Investments in CLOs carry additional risks, including the possibility that distributions from collateral securities will not be adequate to make interest payments and that the quality of the collateral may decline in value or default. Diversification does not assure a profit, nor does it protect against a loss in a declining market. Credit quality weights by rating are derived from the highest bond rating as determined by S&P, Moody’s or Fitch. Bond ratings are grades given to bonds that indicate their credit quality as determined by private independent rating services such as Standard & Poor’s or Moody’s and Fitch. These firms evaluate a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion. Ratings are expressed as letters ranging from ‘AAA’, which is the highest grade, to ‘D’, which is the lowest grade. In limited situations when none of the three rating agencies have issued a formal rating, the Advisor will classify the security as nonrated. The S&P/LSTA Leveraged Loan Index is a daily total return index that tracks the current outstanding balance and spread over LIBOR for fully funded term loans. The facilities included in the S&P/LSTA Leveraged Loan Index represent a broad cross section of leveraged loans syndicated in the United States, including dollar-denominated loans to overseas issuers. It is not indicative of the investment strategies employed by Shenkman Capital and may contain different facilities than the facilities in the Shenkman Capital Bank Loan Composite. The ISM Manufacturing Index is an index based on surveys of more than 300 manufacturing firms by the Institute of Supply Management. The ISM Manufacturing Index monitors employment, production inventories, new orders and supplier deliveries. A composite diffusion index is created that monitors conditions in national manufacturing based on the data from these surveys. The J.P. Morgan Leveraged Loan Index is designed to mirror the investable universe of U.S. dollar institutional leveraged loans, including U.S. and international borrowers. You cannot invest directly in an index. Basis points (bps) are equivalent to one-one hundredths of a percentage point. Yield-to-maturity is the rate of return anticipated on a bond if held until the end of its lifetime. YTM is considered a long-term bond yield expressed as an annual rate. The YTM calculation takes into account the bond’s current market price, par value, coupon interest rate and time to maturity. It is also assumed that all coupon payments are reinvested at the same rate as the bond’s current yield. YTM is a complex but accurate calculation of a bond’s return that helps investors compare bonds with different maturities and coupons. 5 SHENKMAN FLOATING RATE HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Current Yield is the annual income (interest or dividends) divided by the current price of the security. This measure looks at the current price of a bond instead of its face value and represents the return an investor would expect if he or she purchased the bond and held it for a year. This measure is not an accurate reflection of the actual return that an investor will receive in all cases because bond and stock prices are constantly changing due to market factors. Yield-to-worst is the lowest potential yield that can be received on a bond without the issuer actually defaulting. Yield is defined as the income return on an investment. This refers to the interest or dividends received from a security and is usually expressed annually as a percentage based on the investment’s cost, its current market value or its face value. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Shenkman Floating Rate High Income Fund is distributed by Quasar Distributors, LLC, which is not affiliated with Shenkman Capital Management, Inc. 6 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER March 31, 2015 Dear Shareholder, The high yield bond market delivered a positive return for the six month period ended March 31, 2015.Its first three months saw high yield trade down to its lowest point for calendar year 2014 as the continued decline in oil prices, soft global economic data, equity market weakness, and intensifying disinflationary pressures pushed high yield meaningfully lower during the first half of December.The back half of December saw high yield recoup nearly two-thirds of its monthly loss following the equity market achieving record highs and the Federal Reserve’s dovish policy statements.The uptick continued into the first two months of calendar 2015 as an absence of negatives settled in to the benefit of risk assets.While March was a more challenging month for high-yield investors as evolving Fed expectations, volatility in Oil and stocks, and swinging technicals ultimately led to lower prices for the month, the higher quality short duration segment of the high yield market proved more defensive.Despite the volatility during the period, broader market high yield bond posted a positive return for the six months ended March 31, 2015, with the BofA Merrill Lynch U.S. High Yield Index (H0A0) returning 1.45%.Within the short duration segment of the market,high yield corporate securities, represented by both the BofA Merrill Lynch 0-3 Year Duration-to-Worst U.S. High Yield Constrained Index (HUCS) returned 1.30% whereas the BofA Merrill Lynch 0-2 Year Duration BB-B U.S. High Yield Constrained Index (H42C), benefited from its higher quality and shorter duration composition, returned 2.07%.Short duration U.S. Treasuries, represented by the BofA Merrill Lynch 0-3 Year U.S. Treasury Index (G1QA), the Fund’s other benchmark, returned 0.49%.Keeping with the theme seen since mid-2014, the period saw higher risk CCC-rated securities underperform relative to B and BB-rated bonds as investors continued to emphasize quality over risk. Fund Performance The Shenkman Short Duration High Income Fund (the “Fund”) continued to seek a high level of current income by focusing on investments within the non-investment grade universe believed to be high quality yet short duration.The Fund’s Institutional Class (SCFIX) returned 2.19% from 9/30/14 through 3/31/15, and ended the period with a duration-to-worst of 1.04 years.The Fund’s Class A shares returned -1.15% (with maximum sales load imposed on purchases of 3.00%) and 1.89% (without sales load) and the Class F shares returned 2.14%.The Class C shares returned 0.55% (with maximum deferred sales load of 1.00%) and 1.55% (without sales load).Notably, the Fund’s more conservative positioning contributed to positive performance in the quarter ending December 31, 2014, as well as the month of March 2015, whereas the broader high yield market saw declines for those periods. 7 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 The Fund’s sector positioning is largely a function of its focus on bottom-up, individual security selection and fundamental analysis as opposed to top-down, sector driven allocations.That said, the Fund’s positive selection in the Healthcare and Media: Broadcast contributed to relative performance for the period.However, the Fund’s exposures in Oil & Gas and Aerospace/Defense detracted from relative performance for the period.The Fund’s out-of-index exposure to bank loans, which ended the period at 16.7%, was a contributor to performance as bank loan returns outpaced short duration for the period.As of March 31, 2015, the Fund’s average price was $103.78 with a current yield of 5.65% and yield-to-worst of 3.67%.As diversification remains a key factor in helping to mitigate risk, the portfolio was well-diversified, with investments in 162 issuers across 35 industries as of March 31, 2015. Market Commentary – Last 6 Months High yield experienced elevated volatility in the final quarter of 2014, driven by a sharp decline in oil prices, wobbly equity markets, intensifying disinflationary pressures, and mutual fund outflows.High yield declined by 1.06% in the final three months of the year, according to the BofA Merrill Lynch U.S. High Yield Index, with lower quality credits bearing the brunt of the deterioration.Triple-C and single-B rated credits fell by 4.75% and 1.68%, respectively, while double-Bs added 0.75%, driven primarily by a “flight-to-safety” anda sizable rally in the 10-year treasury.High yield, however, showed some signs of stability starting in mid-December, with the asset class improving as equity markets achieved record highs and the Federal Reserve released a dovish policy statement, which signaled that it would be “patient” in beginning to normalize monetary policy.The significant volatility caused a slowdown of the primary market, with new issuance totaling just $69.8 billion, below the average quarterly volume of $93.5 billion over the last three years.The trend for the new issue use of proceeds continued to shift from refinancing activity towards acquisition financing.Meanwhile, $1.3 billion flowed out of high yield mutual funds, a dynamic that further exacerbated volatility. Following a down and volatile fourth quarter, high yield snapped back nicely in the first quarter of 2015, gaining 2.54% according to the BofA Merrill Lynch U.S. High Yield Index.High yield outperformed the S&P 500 Index, high grade corporate bonds as measured by the BofA Merrill Lynch U.S. Corporates 1-3yrs Index (C1A0), and leveraged loans as measured by the S&P/LSTA U.S. B- Rating & Above Loan Index in the period.Persistent dovish commentary out of the Fed, stubbornly low treasury rates, an aggressive round of bond purchases by the European Central Bank, and the return of inflows into high yield mutual funds more than offset concerns about a deceleration in the U.S. economy and weakness in global commodity prices. 8 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 Primary market issuance accelerated throughout the first quarter, ending the period at $95.6 billion, and culminating with the $9.1 billion acquisition megadeal from Valeant Pharmaceuticals.In addition to corporate acquisition financing, we have seen a trend toward secured bond issuances for commodity companies seeking to increase their balance sheet liquidity, as well as more U.S. corporations tapping the European high yield market to arbitrage interest rate differentials.And finally, there were fourteen defaults recorded in high yield during the first quarter, leaving the issuer weighted default rate, excluding the two well-telegraphed bankruptcies of Caesars Entertainment and Energy Futures (TXU), well below historical averages at only 1.02%. Outlook Although market volatility may remain elevated due to diminished trading liquidity and rate concerns, high yield has the potential to benefit from the positive fundamental backdrop.Corporate balance sheets are generally in good shape, the economy is experiencing moderate growth, yield is difficult to find, and the credit cycle does not seem to be in danger of turning dramatically.We believe investors in high yield appear adequately compensated at current spreads for interest rate volatility and the sector should continue to prosper with improving economic data.This backdrop should also potentially benefit the shorter duration segment of the high yield market, which we believe remains an appealing area to capture attractive risk-adjusted returns. Thank you again for your continued support and trust in our strategy.We look forward to growing with you. Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. There can be no assurance that the Fund will achieve its stated objective. In addition to the normal risks associated with investing, bonds and bank loans, and the funds that invest in them are subject to interest rate risk and can be expected to decline in value as interest rates rise. Investment by the Fund in lower-rated and non-rated securities presents a greater risk of loss to principal and interest than higher-rated securities. The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Derivatives may involve certain costs and risks such as liquidity, interest rate, market, credit, management, and the risk that a position could not be closed when most advantageous. Leverage may cause the effect of an increase or decrease in the value of the portfolio securities to be magnified and the fund to be more volatile than if leverage was not used. 9 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 Diversification does not assure a profit, nor does it protect against a loss in a declining market. Credit quality weights by rating are derived from the highest bond rating as determined by S&P, Moody’s or Fitch. Bond ratings are grades given to bonds that indicate their credit quality as determined by private independent rating services such as Standard & Poor’s or Moody’s and Fitch. These firms evaluate a bond issuer’s financial strength, or its ability to pay a bond’s principal and interest in a timely fashion. Ratings are expressed as letters ranging from ‘AAA’, which is the highest grade, to ‘D’, which is the lowest grade. In limited situations when none of the three rating agencies have issued a formal rating, the Advisor will classify the security as nonrated. The BofA Merrill Lynch U.S. High Yield Index (H0A0) has an inception date of August 31, 1986 and tracks the performance of U.S. dollar denominated below investment grade corporate debt publicly issued in the U.S. domestic market.The BofA Merrill Lynch High Yield Indices are unmanaged, not available for direct investment, and do not reflect deductions for fees or expenses. The BofA Merrill Lynch BB US High Yield Index (H0A1), the BofA Merrill Lynch Single-B US High Yield Index (H0A2) and the BofA Merrill Lynch CCC & Lower US High Yield Index (H0A3) are a subset of the BofA Merrill Lynch U.S. High Yield Index (H0A0) and represent a specific area of the index. The BofA Merrill Lynch 0-2 Year Duration BB-B U.S. High Yield Constrained Index (H42C) consists of all securities in the BofA Merrill Lynch BB-B U.S. High Yield Index (HUC4) that have a duration-to-worst of 2 years or less.The HUC4 index is a subset of the BofA Merrill Lynch U.S. High Yield Index (H0A0) that includes all securities in the H0A0 rated BB1 through B3, inclusive. The HUC4 index is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. The BofA Merrill Lynch 0-3 Year Duration-to-Worst U.S. High Yield Constrained Index (HUCS) tracks the performance of short-term US dollar denominated below investment grade corporate debt publicly issued in the US domestic market that has a duration-to worst less than three years and a remaining to final maturity of at least one month and does not reflect deductions for fees or expenses. The BofA Merrill Lynch 0-3 Year US Treasury Index (G1QA) tracks the performance of US dollar denominated sovereign debt publicly issued by the US government in its domestic market with maturities less than three years. The S&P 500 is an index of 500 stocks chosen for market size, liquidity and industry grouping, among other factors. The S&P 500 is designed to be a leading indicator of U.S. equities and is meant to reflect the risk/return characteristics of the large cap universe. 10 SHENKMAN SHORT DURATION HIGH INCOME FUND SHAREHOLDER LETTER – Continued March 31, 2015 The S&P/LSTA U.S. B- Rating & Above Loan Index tracks the current outstanding balance and spread over LIBOR for fully funded institutional term loans that are rated B- or above and syndicated to U.S. loan investors.The S&P/LSTA U.S. B- Rating & Above Loan Index is unmanaged, not available for direct investment and does not reflect deductions for fees or expenses. You cannot invest directly in an index. Current Yield is the annual income (interest or dividends) divided by the current price of the security. This measure looks at the current price of a bond instead of its face value and represents the return an investor would expect if he or she purchased the bond and held it for a year. This measure is not an accurate reflection of the actual return that an investor will receive in all cases because bond and stock prices are constantly changing due to market factors. Yield is defined as the income return on an investment. This refers to the interest or dividends received from a security and is usually expressed annually as a percentage based on the investment’s cost, its current market value or its face value. Duration is a measure of the sensitivity of the price (the value of principal) of a fixed-income investment to a change in interest rates. Duration is expressed as a number of years. Duration-to-worst is the duration of a bond computed using either the final maturity date, or a call date within the bond’s call schedule, whichever would result in the lowest yield to the investor. Yield-to-worst is the lowest potential yield that can be received on a bond without the issuer actually defaulting. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of fund holdings. Must be preceded or accompanied by a prospectus. The Shenkman Short Duration High Income Fund is distributed by Quasar Distributors, LLC. which is not affiliated with Shenkman Capital Management, Inc. 11 SHENKMAN FUNDS EXPENSE EXAMPLE March 31, 2015 (Unaudited) As a shareholder of a Fund, you incur two types of costs: (1) transaction costs including sales charges (loads), if applicable; redemption fees, if applicable; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service (12b-1 fees); and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in a Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in the Class A, Class C, Class F, and Institutional Shares at the beginning of the period and held for the entire period from October 1, 2014 to March 31, 2015 for the Short Duration High Income Fund and the since inception period of October 15, 2014 through March 31, 2015 for the Floating Rate High Income Fund. Actual Expenses The information in the table under the heading “Actual” provides information about actual account values and actual expenses. You may use the information in these columns together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the row entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period.There are some account fees that are charged to certain types of accounts, such as Individual Retirement Accounts (generally, a $15 fee is charged to the account annually) that would increase the amount of expenses paid on your account.The example below does not include portfolio trading commissions and related expenses, and other extraordinary expenses as determined under generally accepted accounting principles. Hypothetical Example for Comparison Purposes The information in the table under the heading “Hypothetical (5% return before expenses)” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.As noted above, there are some account fees that are charged to certain types of accounts that would increase the amount of expense paid on your account. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as 12 SHENKMAN FUNDS EXPENSE EXAMPLE – Continued March 31, 2015 (Unaudited) sales charges (loads), redemption fees, or exchange fees. Therefore, the information under the heading “Hypothetical (5% return before expenses)” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period(1) Shenkman Short Duration High Income Fund Actual Class A Class C Class F Institutional Class Hypothetical (5% return before expenses) Class A Class C Class F Institutional Class Shenkman Short Duration High Income Fund Class A, Class C, Class F, and Institutional Class expenses are equal to the fund shares’ annualized expense ratio of 1.00%, 1.75%, 0.75% and 0.65%, respectively, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the six-month period of operation). The Fund’s ending account values in the table are based on its six-month total return of 1.89% for Class A, 1.55% for Class C, 2.14% for Class F, and 2.19% for the Institutional Class as of March 31, 2015. Beginning Ending Expenses Paid Account Value Account Value During Period(2) Shenkman Floating Rate High Income Fund Actual Total Fund Hypothetical (5% return before expenses) Total Fund Shenkman Floating Rate High Income Fund expenses are equal to the Funds’ annualized expense ratio of 0.54%, multiplied by the average account value over the period, multiplied by 168 days/365 days (to reflect the since inception period). The Fund’s ending account values in the table are based on its since inception return of 1.85% for the period of October 15, 2014 to March 31, 2015. 13 SHENKMAN FLOATING RATE HIGH INCOME FUND PORTFOLIO ALLOCATION March 31, 2015 (Unaudited) TOP TEN HOLDINGS % Net Assets Tribune Media Group, 4.00%, 12/28/2020 1.13% Par Pharmaceutical, 4.00%, 09/30/2019 1.06% Patheon, Inc., 4.25%, 03/11/2021 1.06% BJ’s Warehouse Club, Inc., 4.50%, 09/26/2019 1.02% Amaya B.V., 5.00%, 08/02/2021 1.00% Brickman Group Ltd., LLC, 4.00%, 12/18/2020 1.00% Cablevision Systems Corp., 8.63%, 09/15/2017 0.99% NRG Energy, Inc., 7.63%, 01/15/2018 0.97% CIT Group, Inc., 6.63%, 04/01/2018 0.95% CHS/Community Health Systems, Inc., 8.00%, 11/15/2019 0.94% The portfolio’s holdings and allocations are subject to change, and exclude short term investments. The percentages are of total net assets as of March 31, 2015. 14 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% Aerospace & Defense – 2.18% B/E Aerospace, Inc., 4.00%, 12/16/2031 (a) $ $ CPI International, Inc., 4.25%, 11/17/2017 (a) Sequa Corp., 5.25%, 06/19/2017 (a) Transdigm Group, Inc., 3.75%, 06/04/2021 (a) Automotive – 3.35% ABRA Auto, 4.75%, 09/17/2021 (a) Affinia Group, Inc., 4.75%, 04/27/2020 (a) Camping World, 5.75%, 02/20/2020 Federal-Mogul Corp., 4.75%, 04/15/2021 (a) MPG Holdco I, Inc., 4.25%, 10/20/2021 (a) TI Group Automotive Systems LLC, 4.25%, 07/02/2021 (a) Tower Automotive Holdings USA LLC, 4.00%, 04/23/2020 (a) Velocity Pooling Vehicle, 5.00%, 05/14/2021 (a) Beverage & Food – 1.10% AdvancePierre Foods, Inc., 5.75%, 07/10/2017 (a) Performance Food Group, Inc., 6.25%, 11/14/2019 (a) Post Holdings, Inc., 4.00%, 06/02/2021 (a) 3.75%, 06/02/2021 (a) The accompanying notes are an integral part of these financial statements. 15 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Building Materials – 1.41% CPG International, Inc., 4.75%, 09/30/2020 (a) $ $ Headwaters, Inc., 4.50%, 03/11/2022 (a) Quikrete Holdings, Inc., 4.00%, 09/28/2020 (a) Chemicals – 5.35% ColourOz MidCo S.à.r.l., Term Loan B2 4.75%, 09/07/2021 (a) Term Loan C 4.75%, 09/07/2021 (a) Ennis-Flint, 4.25%, 03/31/2021 (a) 7.75%, 09/30/2021 (a) Ineos US Finance LLC, 4.25%, 03/11/2022 (a) Kronos Woldwide, Inc., 4.75%, 02/18/2020 (a) MacDermid, Inc., 4.50%, 06/05/2020 (a) 4.75%, 06/07/2020 (a) Nexeo Solutions LLC, 5.00%, 09/08/2017 (a) Orica Chemicals, 7.25%, 01/13/2022 (a) Orion Engineered Carbons, 5.00%, 07/23/2021 (a) Oxea Finance & CY S.C.A., 4.25%, 01/15/2020 8.25%, 07/15/2020 (a) Polymer Group, Inc., 5.25%, 12/19/2019 (a) Solenis International, LP, 4.25%, 07/31/2021 (a) 7.75%, 07/29/2022 (a) The accompanying notes are an integral part of these financial statements. 16 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Consumer Products – 0.92% 1-800 Contacts, 4.25%, 01/29/2021 (a) $ $ Atrium Innovations, Inc., 4.25%, 02/15/2021 (a) KIK Custom Products, Inc., 5.50%, 04/29/2019 (a) Environmental – 1.87% ADS Waste Holdings, Inc., 3.75%, 10/09/2019 (a) Waste Industries USA, Inc., 4.25%, 02/02/2022 (a) Wheelabrator Technologies, Term Loan B 5.00%, 12/17/2021 (a) Term Loan C 5.00%, 12/17/2021 (a) Term Loan 2L 8.25%, 12/19/2022 (a) Finance – Insurance – 1.42% AssuredPartners Capital, Inc., 5.00%, 04/02/2021 (a) Hub International Ltd., 4.25%, 10/02/2020 (a) USI, Inc., 4.25%, 12/27/2019 (a) Finance – Services – 1.73% Duff & Phelps Corp., 4.50%, 04/23/2020 (a) RCS Capital Corp., 6.50%, 04/29/2019 (a) Virtu Financial, 5.77%, 11/08/2019 (a) Walter Investment Management Corp., 4.75%, 12/18/2020 (a) The accompanying notes are an integral part of these financial statements. 17 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Food & Drug Retailers – 1.39% Albertson’s Holdings LLC, 5.50%, 08/25/2021 (a) $ $ BJ’s Warehouse Club, Inc., 4.50%, 09/26/2019 (a) Stater Bros. Markets, 4.75%, 05/12/2021 (a) Forestry & Paper – 0.64% NewPage Corp., 9.50%, 02/11/2021 (a) Gaming – 3.32% Amaya B.V., 5.00%, 08/02/2021 (a) Aristocrat Leisure Ltd., 4.75%, 10/20/2021 (a) Mohegan Tribal Gaming Authority, 5.50%, 11/19/2019 (a) Scientific Games International, Inc., 6.00%, 10/18/2020 (a) Station Casinos LLC, 4.25%, 03/02/2020 (a) General Industrial Manufacturing – 2.51% Doosan Infracore International, Inc., 4.50%, 05/28/2021 (a) Filtration Group Corp., 4.50%, 11/20/2020 (a) 8.25%, 11/19/2021 (a) Gardner Denver, Inc., 4.25%, 07/30/2020 (a) North American Lifting (TNT) Holdings, Inc., 5.50%, 11/27/2020 (a) WTG Holdings III Corp., 4.75%, 01/15/2021 (a) The accompanying notes are an integral part of these financial statements. 18 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Healthcare – 10.26% Acadia Healthcare, 4.25%, 02/28/2022 (a) $ $ BSN Medical Luxembourg Holding S.à.r.l., 4.00%, 08/28/2019 (a) Catalent Pharma Solutions, 4.25%, 05/20/2021 (a) Curo Health Services Holdings, Inc., 6.50%, 02/28/2022 (a) Healogics, Inc., 5.25%, 07/01/2021 (a) INC Research, Inc., 4.50%, 11/15/2021 (a) Mallinckrodt International Finance S.A., 3.50%, 03/19/2021 (a) MultiPlan, Inc., 3.75%, 03/31/2021 (a) Par Pharmaceutical, 4.00%, 09/30/2019 (a) 4.25%, 09/30/2019 (a) Patheon, Inc., 4.25%, 03/11/2021 (a) Phibro Animal Health Corp., 4.00%, 04/16/2021 (a) Quintiles Transnational Corp., 3.75%, 06/08/2018 (a) RPI Finance Trust, 3.50%, 11/09/2020 (a) Salix Pharmaceuticals Ltd., 4.25%, 12/12/2019 (a) Tenet Healthcare Corp., 4.50%, 03/22/2016 (a) United Surgical Partners International, Inc., 4.75%, 04/03/2019 (a) Valeant Pharmaceuticals International, Inc., 2.42%, 10/20/2018 (a) 3.50%, 02/13/2019 (a) 3.50%, 08/05/2020 (a) Delayed Draw Term Loan F2 4.00%, 03/11/2022 (a) Term Loan F1 4.00%, 03/11/2022 (a) The accompanying notes are an integral part of these financial statements. 19 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Hotels – 0.14% Extended Stay America Trust, 5.00%, 06/24/2019 (a) $ $ Leisure & Entertainment – 0.86% Formula One Group, 4.75%, 07/30/2021 (a) Media – Broadcast – 3.47% Cumulus Media Holdings, Inc., 4.25%, 12/23/2020 (a) Ion Media Networks, Inc., 4.75%, 12/18/2020 (a) Media General, Inc., 4.25%, 07/31/2020 (a) Mission Broadcasting, Inc., 3.75%, 10/01/2020 (a) Nexstar Broadcasting, Inc., 3.75%, 10/01/2020 (a) Tribune Media Group, 4.00%, 12/28/2020 (a) Univision Communications, Inc., 4.00%, 03/01/2020 (a) Media – Cable – 3.33% Block Communications, Inc., 4.25%, 11/05/2021 (a) Charter Communications Operating LLC, 4.25%, 09/13/2021 (a) MCC Iowa LLC, 3.25%, 01/29/2021 (a) The Weather Channel Corp., 7.00%, 06/26/2020 (a) TWCC Holding Corp., 3.50%, 02/13/2017 (a) WideOpenWest Finance LLC, 4.75%, 04/01/2019 (a) The accompanying notes are an integral part of these financial statements. 20 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Media – Cable – 3.33% – Continued Ziggo B.V., Term Loan B1 3.25%, 01/15/2022 (a) $ $ Term Loan B2 3.25%, 01/15/2022 (a) Term Loan 1L 3.50%, 01/15/2022 (a) Media Diversified & Services – 3.09% Catalina Marketing Corp., 4.50%, 04/09/2021 (a) 7.75%, 04/11/2022 (a) IMG Worldwide, Inc., 5.25%, 05/06/2021 (a) 8.25%, 05/06/2022 (a) Learfield Communications, Inc., 4.50%, 10/09/2020 (a) Warner Music Group, 3.75%, 07/01/2020 (a) Metals & Mining Excluding Steel – 1.44% FMG Resources, 3.75%, 06/28/2019 (a) Murray Energy Corp., 5.25%, 12/05/2019 (a) Westmoreland Coal Co. 7.50%, 12/16/2020 (a) Non-Food & Drug Retailers – 3.96% ABG Intermediate Holdings, 5.50%, 05/27/2021 (a) Dollar Tree, Inc., 4.25%, 02/28/2020 (a) J. Crew Group, Inc., 4.00%, 03/05/2021 (a) Jo-Ann Stores, Inc., 4.00%, 03/16/2018 (a) The accompanying notes are an integral part of these financial statements. 21 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Non-Food & Drug Retailers – 3.96% – Continued LA Fitness International LLC, 5.50%, 07/01/2020 (a) $ $ Leslie’s Poolmart, Inc., 4.25%, 10/16/2019 (a) Michaels Stores, Inc., 4.00%, 01/28/2020 (a) National Vision, Inc., 4.00%, 03/12/2021 (a) Neiman Marcus Group, Inc., 4.25%, 10/23/2020 (a) PetSmart, Inc., 5.00%, 02/19/2022 (a) Oil & Gas – 2.94% American Energy – Marcellus LLC, 5.25%, 08/04/2020 (a) 8.50%, 08/04/2021 (a) Callon Petroleum Co., 8.50%, 10/07/2021 (a) Drillships Ocean Ventures, Inc., 5.50%, 07/26/2021 (a) Fieldwood Energy LLC, 8.375%, 09/30/2020 (a) Floatel Delaware LLC, 6.00%, 06/29/2020 (a) HGIM Corp., 5.50%, 06/18/2020 (a) Pacific Drilling S.A., 4.50%, 06/03/2018 (a) Seadrill Partners LLC, 4.00%, 02/21/2021 (a) Packaging – 2.34% Exopack Holding Corp., 5.25%, 5/8/2019 (a) Husky Injection Molding Systems Ltd., 4.25%, 06/30/2021 (a) The accompanying notes are an integral part of these financial statements. 22 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Packaging – 2.34% – Continued Mauser U.S. Holdings, Inc., 4.50%, 07/31/2021 (a) $ $ 8.25%, 07/29/2022 (a)(b) Onex Wizard Acquisition Co. I S.à.r.l., 5.25%, 01/29/2022 (a) Pregis Corp., 5.00%, 05/20/2021 (a) Signode Industrial Group Lux S.A., 3.75%, 04/30/2021 (a) Printing & Publishing – 1.39% ALM Media LLC, 5.50%, 07/29/2020 (a)(d) Harland Clarke Holdings Corp., 6.00%, 08/02/2019 (a) McGraw-Hill Global Education Holdings LLC, 5.75%, 03/22/2019 (a) Quad/Graphics, Inc., 4.25%, 04/28/2021 (a) Time, Inc., 4.25%, 04/26/2021 (a) Tribune Publishing Co., 5.75%, 08/04/2021 (a) Restaurants – 0.36% Burger King Corp., 4.50%, 12/31/2021 (a) Steel Producers & Products – 1.00% Atkore International, Inc., 4.50%, 04/09/2021 (a) MRC Global, 5.00%, 11/08/2019 (a) Support – Services – 10.25% Access CIG LLC, 6.00%, 10/18/2021 (a) Advantage Sales & Marketing, Inc., 4.25%, 07/23/2021 (a) Allied Security Holdings LLC, 4.25%, 02/12/2021 (a) The accompanying notes are an integral part of these financial statements. 23 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Support – Services – 10.25% – Continued Aramark Corp., 3.25%, 02/24/2021 (a) $ $ Asurion Incremental, 5.00%, 05/24/2019 (a) Brand Energy & Infrastructure Services, Inc., 4.75%, 11/26/2020 (a) Brickman Group Ltd., LLC, 4.00%, 12/18/2020 (a) Coinmach Corp., 4.25%, 11/14/2019 (a)(d) Environmental Resources Management, 5.00%, 05/16/2021 (a) Garda World Security Corp., Term Loan B 4.00%, 11/06/2020 (a) Delayed Draw Term Loan 4.00%, 11/06/2020 (a) Hertz Corp., 1.00%, 03/12/2018 (a) 4.00%, 03/12/2018 (a) Information Resources, Inc., 4.75%, 09/30/2020 Learning Care Group (US) No. 2, Inc., 5.50%, 05/05/2021 (a) Lineage Logistics LLC, 4.50%, 04/07/2021 (a) Moneygram International, Inc., 4.25%, 03/27/2020 (a) Pods, Inc., LLC, 4.26%, 01/28/2022 (a) Renaissance Learning, Inc., 4.50%, 04/09/2021 (a) Sedgwick Claims Management Services, 3.75%, 03/01/2021 (a) The ServiceMaster Co. LLC, 4.25%, 07/01/2021 (a) TransUnion LLC, 4.00%, 04/09/2021 (a) West Corp., 3.25%, 06/29/2018 (a) The accompanying notes are an integral part of these financial statements. 24 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Technology – 4.80% Avago Technologies Cayman Ltd., 3.75%, 05/06/2021 (a) $ $ BMC Foreign Holding Co., 5.00%, 09/10/2020 (a) BMC Software Finance, Inc., 5.00%, 09/10/2020 (a) CompuCom Systems, Inc., 4.25%, 05/11/2020 Dell, Inc., 4.50%, 04/29/2020 (a) Entegris, Inc., 3.50%, 04/30/2021 (a) First Data Corp., 3.682%, 03/23/2018 (a) Greeneden U.S. Holdings II LLC, 4.00%, 02/10/2020 (a) Infor (US), Inc., 3.75%, 06/03/2020 (a) Kronos Inc., 4.50%, 10/30/2019 (a) Peak 10, Inc., 5.00%, 06/17/2021 (a) Sungard Data Systems, Inc., 4.00%, 03/09/2020 (a) TransFirst, 5.50%, 11/12/2021 (a) Vantiv LLC, 3.75%, 06/13/2021 (a) Telecommunications – Wireline/Wireless – 2.23% Level 3 Financing, Inc., 4.50%, 01/31/2022 (a) Lightower Fiber Networks, 4.00%, 04/13/2020 (a) Numericable U.S. LLC, Term Loan B1 4.50%, 05/21/2020 (a) Term Loan B2 4.50%, 05/21/2020 (a) Zayo Group LLC, 4.00%, 07/02/2019 (a) The accompanying notes are an integral part of these financial statements. 25 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 82.81% – Continued Telecommunications: Wireline/Wireless – 0.62% Altice Financing S.A., 5.25%, 01/28/2022 (a) $ $ Utilities – Electric – 1.64% Calpine Construction Co. LP, 3.00%, 05/04/2020 (a) Calpine Corp., 4.00%, 10/30/2020 (a) EFS Cogen Holdings I LLC, 3.75%, 12/17/2020 (a) Energy Future Intermediate Holding Co. LLC, 4.25%, 06/19/2016 (a) Sandy Creek Energy Associates, LP 5.00%, 11/09/2020 (a) TPF II Power LLC, 5.50%, 09/24/2021 (a) Utilities – Gas – 1.50% Azure Midstream Energy LLC, 7.50%, 11/15/2018 (a) Energy Transfer Equity, 3.25%, 12/02/2019 (a) Energy Transfer Equity, LP, 4.00%, 12/02/2019 (a) Southcross Holdings, LP, 6.00%, 08/04/2021 (a) TOTAL BANK LOANS (Cost $233,989,937) CORPORATE BONDS – 15.84% Aerospace/Defense – 0.35% Bombardier, Inc., 7.50%, 03/15/2025 (b)(c) Automotive – 0.93% Chrysler Group LLC/CG Co-Issuer, Inc., 8.00%, 06/15/2019 The accompanying notes are an integral part of these financial statements. 26 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 15.84% – Continued Chemicals – 0.53% Evolution Escrow Issuer LLC, 7.50%, 03/15/2022 (c) $ $ Finance – Services – 1.72% CIT Group, Inc., 6.625%, 04/01/2018 (c) International Lease Finance Corp., 8.75%, 03/15/2017 (a) Healthcare – 3.08% Biomet, Inc., 6.50%, 08/01/2020 6.50%, 10/01/2020 CHS/Community Health Systems, Inc., 8.00%, 11/15/2019 Endo Financial LLC,/Endo Finco, Inc., 7.00%, 07/15/2019 (c) Tenet Healthcare Corp., 6.25%, 11/01/2018 Media – Cable – 2.59% Cablevision Systems Corp., 8.625%, 09/15/2017 DISH DBS Corp., 4.25%, 04/01/2018 GCI, Inc., 6.875%, 04/15/2025 (c) UPCB Finance IV Ltd., 5.38%, 01/15/2025 Technology – 0.55% CDW LLC, 8.50%, 04/01/2019 First Data Corp., 7.375%, 06/15/2019 (c) Telecommunications – Satellites – 1.81% Intelsat Jackson Holdings S.A., 7.25%, 04/01/2019 (b) The accompanying notes are an integral part of these financial statements. 27 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 15.84% – Continued Telecommunications – Satellites – 1.81% – Continued Telesat Canada/Telesat LLC, 6.00%, 05/15/2017 (b)(c) $ $ Telecommunications – Wireline/Wireless – 2.96% Level 3 Financing, Inc., 8.125%, 07/01/2019 Sprint Communications, Inc., 9.00%, 11/15/2018 (c) T-Mobile USA, Inc., 6.464%, 04/28/2019 Windstream Corp., 7.875%, 11/01/2017 Utilities – Electric – 1.32% AES Corp., 5.50%, 04/15/2025 NRG Energy, Inc., 7.625%, 01/15/2018 TOTAL CORPORATE BONDS (Cost $44,779,343) The accompanying notes are an integral part of these financial statements. 28 SHENKMAN FLOATING RATE HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Fair Shares Value SHORT-TERM INVESTMENTS – 0.79% Money Market Fund – 0.79% Fidelity Government Portfolio – Institutional Class (a)(e) $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,242,438) Total Investments (Cost $281,011,718) – 99.44% Other Assets in Excess ofLiabilities – 0.56% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of March 31, 2015. (b) U.S. traded security of a foreign issuer. (c) Rule 144a Security which is restricted as to resale to institutional investors.The Fund Advisor has deemed these securities to be liquid based upon procedures approved by the Board of Trustees.As of March 31, 2015 the value of these investments as $15,736,875 or 5.56% of net assets. (d) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of March 31, 2015 the value of these investments was $2,528,856 or 0.89% of total assets. (e) Rate shown is the 7-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 29 SHENKMAN SHORT DURATION HIGH INCOME FUND PORTFOLIO ALLOCATION March 31, 2015 (Unaudited) TOP TEN HOLDINGS % Net Assets VPII Escrow Corp., 6.75%, 08/15/2018 1.36% Realogy Group LLC, 7.63%, 01/15/2020 1.09% Hertz Corp., 6.75%, 04/15/2019 1.02% T-Mobile USA, Inc., 6.46%, 04/28/2019 0.99% The Goodyear Tire & Rubber Co., 8.25%, 08/15/2020 0.95% Chrysler Group LLC/CG Co-Issuer, Inc., 8.00%, 06/15/2019 0.95% NuStar Logistics LP, 7.65%, 04/15/2018 0.94% Intelsat Jackson Holdings S.A., 7.25%, 04/01/2019 0.93% HCA Holdings, Inc., 6.50%, 02/15/2016 0.93% SunGard Data Systems, Inc., 7.63%, 11/15/2020 0.92% The portfolio’s holdings and allocations are subject to change, and exclude short term investments. The percentages are of total net assets as of March 31, 2015. 30 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 16.57% Automotive – 0.71% American Tire Distributors, Inc., 4.75%, 06/01/2018 (a) $ $ NN, Inc., 6.00%, 08/27/2021 (a) The Goodyear Tire & Rubber Co., 4.75%, 04/30/2019 (a) Beverage & Food – 0.79% Allflex Holdings III, Inc., 4.25%, 07/17/2020 (a) Chemicals – 0.73% Orion Engineered Carbons, 5.00%, 07/23/2021 (a) Polymer Group, Inc., 5.25%, 12/19/2019 (a) Environmental – 1.13% Waste Industries USA, Inc., 4.25%, 02/02/2022 (a) Wheelabrator Technologies, Term Loan B 5.00%, 12/17/2021 (a) Term Loan C 5.00%, 12/17/2021 (a) Finance – Insurance – 0.56% HUB International Ltd., 4.25%, 10/02/2020 (a) Finance – Services – 0.88% National Financial Partners Corp., 4.50%, 07/01/2020 (a) Virtu Financial, 5.25%, 11/08/2019 (a) Walter Investment Management Corp., 4.75%, 12/18/2020 (a) The accompanying notes are an integral part of these financial statements. 31 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 16.57% – Continued Food & Drug Retailers – 0.67% BJ’s Wholesale Club, Inc., 4.50%, 09/26/2019 (a) $ $ Gaming – 1.56% Amaya B.V., 5.00%, 08/02/2021 (a) Aristocrat Leisure Ltd., 4.75%, 10/20/2021 (a) Station Casinos LLC, 4.25%, 03/02/2020 (a) General Industrial Manufacturing – 0.54% Gardner Denver, Inc., 4.25%, 07/30/2020 (a) WTG Holdings III Corp., 4.75%, 01/15/2021 (a) Healthcare – 1.06% Tenet Healthcare Corp., 4.50%, 03/22/2016 (a) United Surgical Partners International, Inc., 4.75%, 04/03/2019 (a) Leisure & Entertainment – 0.56% Formula One Group, 4.75%, 07/30/2021 (a) Media – Broadcast – 0.44% Cumulus Media Holdings, Inc., 4.25%, 12/23/2020 (a) Media – Cable – 0.67% WideOpenWest Finance LLC, 4.75%, 04/01/2019 (a) Media Diversified & Services – 0.61% IMG Worldwide, Inc., 5.25%, 05/06/2021 (a) Metals & Mining Excluding Steel – 0.66% Murray Energy Corp., 5.25%, 12/5/2019 (a) The accompanying notes are an integral part of these financial statements. 32 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 16.57% – Continued Non-Food & Drug Retailers – 0.28% Neiman Marcus Group, Inc., 4.25%, 10/23/2020 (a) $ $ Packaging – 0.95% Exopack Holding Corp., 5.25%, 05/08/2019 (a) Husky Injection Moldings Systems Ltd., 4.25%, 06/30/2021 (a) Mauser Group, 4.50%, 07/31/2021 (a) Printing & Publishing – 0.09% Mcgraw-Hill Global Education Holdings LLC, 5.75%, 03/22/2019 (a) Restaurants – 0.56% Burger King Worldwide, Inc., 4.50%, 12/31/2021 (a) Support – Services – 2.06% Advantage Sales & Marketing, Inc., 4.25%, 07/23/2021 (a) Asurion LLC, 5.00%, 05/24/2019 (a) Coinmach Service Corp., 4.25%, 11/14/2019 (a)(e) Interactive Data Corp., 4.50%, 05/03/2021 (a)(e) Moneygram International LLC, 4.25%, 03/27/2020 (a) Technology – 0.22% Dell, Inc., 4.50%, 04/29/2020 (a) Telecommunications – Wireline/Wireless – 0.84% Lightower Fiber Networks, 4.00%, 04/13/2020 (a) The accompanying notes are an integral part of these financial statements. 33 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value BANK LOANS – 16.57% – Continued Telecommunications – Wireline/Wireless – 0.84% – Continued Numericable U.S. LLC, Term Loan B1 4.50%, 05/21/2020 (a) $ $ Term Loan B2 4.50%, 05/21/2020 (a) TOTAL BANK LOANS (Cost $14,679,285) CORPORATE BONDS – 78.33% Aerospace & Defense – 1.60% Bombardier, Inc., 7.50%, 03/15/2018 (b)(c) 5.50%, 09/15/2018 (b)(c) 4.75%, 04/15/2019 (b)(c) Kratos Defense & Security Solutions, Inc., 7.00%, 05/15/2019 Sequa Corp., 7.00%, 12/15/2017 (c) Automotive – 3.94% Allison Transmission, Inc., 7.125%, 05/15/2019 (c) Chrysler Group LLC/CG Co-Issuer, Inc., 8.00%, 06/15/2019 General Motors Financial Co., Inc., 2.625%, 07/10/2017 3.00%, 09/25/2017 6.75%, 06/01/2018 Jaguar Land Rover Automotive PLC, 4.25%, 11/15/2019 (b)(c) Schaeffler Finance B.V., 7.75%, 02/15/2017 (b)(c) The Goodyear Tire & Rubber Co., 8.25%, 08/15/2020 The accompanying notes are an integral part of these financial statements. 34 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Beverage & Food – 0.18% Constellation Brands, Inc., 7.25%, 05/15/2017 $ $ Dean Foods Co., 6.90%, 10/15/2017 Building & Construction – 0.47% Lennar Corp., 4.75%, 12/15/2017 Building Materials – 1.82% HD Supply, Inc., 11.00%, 04/15/2020 Nortek, Inc., 10.00%, 12/01/2018 USG Corp., 6.30%, 11/15/2016 7.875%, 03/30/2020 (c) Chemicals – 2.11% Ashland, Inc., 3.875%, 04/15/2018 Ineos Finance PLC, 8.375%, 02/15/2019 (b)(c) Polymer Group, Inc., 7.75%, 02/01/2019 PQ Corp., 8.75%, 11/01/2018 (c) Consumer Products – 1.45% Alphabet Holding Co., Inc., 7.75%, 11/01/2017 Jarden Corp., 7.50%, 05/01/2017 NBTY, Inc., 9.00%, 10/01/2018 Prestige Brands, Inc., 8.125%, 02/01/2020 Finance – Banking – 0.97% Ally Financial, Inc., 5.50%, 02/15/2017 6.25%, 12/01/2017 4.75%, 09/10/2018 The accompanying notes are an integral part of these financial statements. 35 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Finance – Services – 3.84% AerCap Aviation Solutions, 6.375%, 05/30/2017 (b) $ $ Aircastle Ltd., 6.75%, 04/15/2017 (b) CIT Group, Inc., 5.00%, 05/15/2017 5.25%, 03/15/2018 6.625%, 04/01/2018 (c) International Lease Finance Corp., 5.75%, 05/15/2016 8.75%, 03/15/2017 (a) 7.125%, 09/01/2018 (c) Nationstar Mortgage, LLC/ Nationstar Capital Corp., 6.50%, 08/01/2018 9.625%, 05/01/2019 Springleaf Finance Corp., 5.40%, 12/01/2015 6.90%, 12/15/2017 Forestry & Paper – 0.29% Cascades, Inc., 7.875%, 01/15/2020 (b) Gaming – 2.34% GLP Capital LP/GLP Financing II, Inc., 4.375%, 11/01/2018 Isle Of Capri Casinos, Inc., 7.75%, 03/15/2019 MGM Resorts International, 7.50%, 06/01/2016 Peninsula Gaming LLC, 8.375%, 02/15/2018 (c) Scientific Games Corp., 8.125%, 09/15/2018 The accompanying notes are an integral part of these financial statements. 36 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued General Industrial Manufacturing – 0.98% CNH Industrial America LLC, 7.25%, 01/15/2016 $ $ 6.25%, 11/01/2016 SPX Corp., 6.875%, 09/01/2017 Healthcare – 14.28% Air Medical Group Holdings, Inc., 9.25%, 11/01/2018 Alere, Inc., 7.25%, 07/01/2018 Biomet, Inc., 6.50%, 08/01/2020 6.50%, 10/01/2020 Capsugel S.A., 7.00%, 05/15/2019 (b)(c) CHS/Community Health Systems, Inc., 5.125%, 08/15/2018 8.00%, 11/15/2019 DaVita HealthCare Partners, Inc., 6.625%, 11/01/2020 Endo Finance, LLC/Endo Finco, Inc., 7.00%, 07/15/2019 (c) 7.00%, 12/15/2020 (c) Fresenius US Finance II, Inc., 9.00%, 07/15/2015 (c) HCA Holdings, Inc., 6.50%, 02/15/2016 IASIS Healthcare, LLC/IASIS Capital Corp., 8.375%, 05/15/2019 Jaguar Holding Co. I, 9.375%, 10/15/2017 (a)(c) Mallinckrodt International Finance S.A., 3.50%, 04/15/2018 (b) MedAssets, Inc., 8.00%, 11/15/2018 Salix Pharmaceuticals Ltd., 6.50%, 01/15/2021 (c)(d) Service Corp. International, 7.00%, 06/15/2017 7.625%, 10/01/2018 The accompanying notes are an integral part of these financial statements. 37 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Healthcare – 14.28% – Continued Tenet Healthcare Corp., 6.25%, 11/01/2018 $ $ 5.00%, 03/01/2019 (c) United Surgical Partners International, Inc., 9.00%, 04/01/2020 Universal Health Services, Inc., 7.125%, 06/30/2016 VPI Escrow Corp., 6.375%, 10/15/2020 (c) VPII Escrow Corp., 6.75%, 08/15/2018 (b)(c) VRX Escrow Corp., 5.375%, 03/15/2020 (b)(c) Hotels – 0.59% Felcor Lodging LP, 6.75%, 06/01/2019 Leisure & Entertainment – 0.40% Royal Caribbean Cruises Ltd., 7.25%, 06/15/2016 (b) Vail Resorts, Inc., 6.50%, 05/01/2019 Media – Broadcast – 2.11% Cumulus Media Holdings, Inc., 7.75%, 05/01/2019 Entercom Radio LLC, 10.50%, 12/01/2019 Gannett Co., Inc., 7.125%, 09/01/2018 STARZ, LLC/STARZ Financial Corp., 5.00%, 09/15/2019 Townsquare Radio LLC/Inc., 9.00%, 04/01/2019 (c) Media – Cable – 4.12% Cablevision Systems Corp., 8.625%, 09/15/2017 7.75%, 04/15/2018 The accompanying notes are an integral part of these financial statements. 38 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Media – Cable – 4.12% – Continued CCO Holdings LLC/CCO Holdings Capital Corp., 7.25%, 10/30/2017 $ $ 7.00%, 01/15/2019 CSC Holdings LLC, 7.625%, 07/15/2018 DISH DBS Corp., 7.125%, 02/01/2016 4.25%, 04/01/2018 GCI, Inc., 8.625%, 11/15/2019 Videotron, 6.375%, 12/15/2015 (b) Media Diversified & Services – 0.44% Clear Channel Worldwide Holdings, Inc., 7.625%, 03/15/2020 IAC/InterActiveCorp., 4.875%, 11/30/2018 Metals & Mining Excluding Steel – 1.52% Cloud Peak Energy Resources LLC/ Cloud Peak Energy Finance Corp. 8.50%, 12/15/2019 FMG Resources, 6.00%, 04/01/2017 (b)(c) Novelis, Inc., 8.375%, 12/15/2017 (b) 8.75%, 12/15/2020 (b) Non-Food & Drug Retailers – 0.70% Family Tree Escrow LLC, 5.25%, 03/01/2020 (c) Jo-Ann Stores, Inc., 8.125%, 03/15/2019 (c) Oil & Gas – 4.55% CGG Veritas, 7.75%, 05/15/2017 (b) The accompanying notes are an integral part of these financial statements. 39 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Oil & Gas – 4.55% – Continued Chesapeake Energy Corp., 3.25%, 03/15/2016 $ $ 6.50%, 08/15/2017 3.525%, 04/15/2019 (a) Exterran Holdings, Inc., 7.25%, 12/01/2018 Kodiak Oil & Gas Corp., 8.125%, 12/01/2019 (b) Linn Energy LLC/Linn Energy Finance Corp., 8.625%, 04/15/2020 North Atlantic Drilling Ltd., 6.25%, 02/01/2019 (b)(c) QEP Resources, Inc., 6.05%, 09/01/2016 Seadrill Ltd., 6.125%, 09/15/2017 (b)(c)(d) Seventy Seven Operating LLC, 6.63%, 11/15/2019 SM Energy Co., 6.625%, 02/15/2019 Trinidad Drilling Ltd., 7.875%, 01/15/2019 (b)(c) WPX Energy, Inc., 5.25%, 01/15/2017 Packaging – 1.69% Ardagh Packaging, 3.271%, 12/15/2019 (a)(b)(c) Beverage Packaging Holdings II, 5.625%, 12/15/2016 (b)(c) Exopack Holding Corp., 10.00%, 06/01/2018 (c) Greif, Inc., 6.75%, 02/01/2017 Owens-Brockway Glass Container, Inc., 7.375%, 05/15/2016 Real Estate Development & Management – 1.09% Realogy Group LLC, 7.625%, 01/15/2020 (c) The accompanying notes are an integral part of these financial statements. 40 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Steel Producers & Products – 0.38% United States Steel Corp., 6.05%, 06/01/2017 $ $ Support – Services – 6.13% Alliance Data Systems Corp., 5.25%, 12/01/2017 (c) Aramark Services, Inc., 5.75%, 03/15/2020 Avis Budget Car Rental, LLC/ Avis Budget Finance, Inc., 4.875%, 11/15/2017 Carlson Travel Holdings, Inc., 7.50%, 08/15/2019 (c) Hertz Corp., 6.75%, 04/15/2019 Interactive Data Corp., 5.875%, 04/15/2019 (c) Iron Mountain, Inc., 7.75%, 10/01/2019 Safway Group Holdings, 7.00%, 05/15/2018 (c) ServiceMaster Co., 8.00%, 02/15/2020 7.00%, 08/15/2020 TransUnion Holding Co., Inc., 9.625%, 06/15/2018 United Rentals North America, Inc., 5.75%, 07/15/2018 Technology – 3.83% CDW LLC, 8.50%, 04/01/2019 First Data Corp., 7.375%, 06/15/2019 (c) 6.75%, 11/01/2020 (c) Infor (US), Inc., 11.50%, 07/15/2018 9.375%, 04/01/2019 SunGard Data Systems, Inc., 7.375%, 11/15/2018 7.625%, 11/15/2020 The accompanying notes are an integral part of these financial statements. 41 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Technology – 3.83% – Continued Syniverse Holdings, Inc., 9.125%, 01/15/2019 $ $ Telecommunications – Satellites – 2.53% Hughes Satellite Systems Corp., 6.50%, 06/15/2019 Intelsat Jackson Holdings S.A. 7.25%, 04/01/2019 (b) Telesat CDA/Telesat LLC, 6.00%, 05/15/2017 (b)(c) Telecommunications – Wireline/Wireless – 7.21% CenturyLink, Inc., 6.00%, 04/01/2017 Cincinnati Bell, Inc., 8.75%, 03/15/2018 Frontier Communications Corp., 8.25%, 04/15/2017 Level 3 Financing, Inc., 3.826%, 01/15/2018 (a) 9.375%, 04/01/2019 8.125%, 07/01/2019 8.625%, 07/15/2020 Numericable Group S.A., 4.875%, 05/15/2019 (b)(c) Paetec Holding Corp., 9.875%, 12/01/2018 SBA Communications Corp., 5.625%, 10/01/2019 Sprint Communications, Inc., 6.00%, 12/01/2016 8.375%, 08/15/2017 9.00%, 11/15/2018 (c) T-Mobile USA, Inc., 6.464%, 04/28/2019 Windstream Corp., 7.875%, 11/01/2017 Zayo Group LLC/Zayo Capital, Inc. 8.125%, 01/01/2020 The accompanying notes are an integral part of these financial statements. 42 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Principal Fair Amount Value CORPORATE BONDS – 78.33% – Continued Utilities – Electric – 1.70% AES Corp., 8.00%, 10/15/2017 $ $ 3.262%, 06/01/2019 (a) Dynegy Finance I, Inc./Dynegy Finance II, Inc., 6.75%, 11/01/2019 (c) Ipalco Enterprises, Inc., 7.25%, 04/01/2016 (c) NRG Energy, Inc., 7.625%, 01/15/2018 8.25%, 09/01/2020 Utilities – Gas – 5.07% AmeriGas Finance LLC / AmeriGas Finance Corp., 6.75%, 05/20/2020 AmeriGas Partners LP, 6.25%, 08/20/2019 Crestwood Midstream Partners, 7.75%, 04/01/2019 Genesis Energy LP/Genesis Energy Finance Corp., 7.875%, 12/15/2018 NGL Energy Partners LP, 5.125%, 07/15/2019 NuStar Logistics LP, 7.65%, 04/15/2018 (d) Penn Virginia Resource Partners, LP/ Penn Virginia Resource Finance Corp., 8.375%, 06/01/2020 Regency Energy Partners LP, 8.375%, 06/01/2019 (c) Tesoro Logistics LP, 5.50%, 10/15/2019 (c) TOTAL CORPORATE BONDS (Cost $69,828,851) The accompanying notes are an integral part of these financial statements. 43 SHENKMAN SHORT DURATION HIGH INCOME FUND SCHEDULE OF INVESTMENTS – Continued March 31, 2015 (Unaudited) Fair Shares Value SHORT-TERM INVESTMENTS – 4.04% Money Market Fund – 4.04% Fidelity Government Portfolio – Institutional Class (a)(f) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,597,079) Total Investments (Cost $88,105,215) – 98.94% Other Assets in Excess ofLiabilities – 1.06% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of March 31, 2015. (b) U.S. traded security of a foreign issuer. (c) Rule 144a Security which is restricted as to resale to institutional investors.The Fund Advisor has deemed these securities to be liquid based upon procedures approved by the Board of Trustees.As of March 31, 2015 the value of these investments as $19,132,971 or 21.83% of net assets. (d) Represents a step bond.The rate shown represents the rate as of March 31, 2015. (e) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of March 31, 2015 the value of these investments was $599,061 or 0.67% of total assets. (f) Rate shown is the 7-day yield as of March 31, 2015. The accompanying notes are an integral part of these financial statements. 44 (This Page Intentionally Left Blank.) 45 SHENKMAN FUNDS STATEMENTS OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Shenkman Shenkman Floating Short Rate High Duration High Income Fund Income Fund ASSETS: Investments, at value (cost $281,011,718 and $88,105,215) $ $ Cash Interest receivable Receivable for fund shares sold — Receivable for securities sold Prepaid expenses and other assets Total Assets LIABILITIES: Payable for securities purchased Payable for fund shares redeemed — Accrued administration and accounting expenses Payable to Advisor Distributions payable Accrued transfer agent fees and expenses Accrued compliance fees Accrued custody expenses Distribution fees payable — Accrued service fees — Other accrued expenses and other liabilities Total Liabilities NET ASSETS $ $ NET ASSETS CONSIST OF: Capital stock $ $ Accumulated net investment income ) Accumulated net realized loss on investments ) ) Unrealized net appreciation (depreciation) on investments ) Total Net Assets $ $ The accompanying notes are an integral part of these financial statements. 46 SHENKMAN FUNDS STATEMENTS OF ASSETS AND LIABILITIES – Continued March 31, 2015 (Unaudited) Shenkman Shenkman Floating Short Rate High Duration High Income Fund Income Fund NET ASSETS Class A: Net assets applicable to outstanding Class A shares $
